Citation Nr: 1204950	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee injury with recurrent dislocation right patella.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and sibling 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's request to reopen a previously denied claim of service connection for a right knee injury with recurrent dislocation of the patella on the grounds of no new and material evidence.

In October 2011, a Travel Board hearing was held before the undersigned.  A transcript has been associated with the Veteran's claims file.

The question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.   


FINDINGS OF FACT

1.  An unappealed June 1970 rating decision denied service connection for a right knee injury with recurrent dislocation of the patella based on findings that the Veteran's right knee injury disorder pre-existed service and that service records and a post-service VA examination failed to show any permanent aggravation of the pre-existing right knee injury disorder.  

2.  Evidence received since the June 1970 rating decision does not relate to unestablished facts necessary to substantiate the claim for service connection for a right knee injury disorder.  


CONCLUSIONS OF LAW
 
1.  The rating decision in June 1970 by the RO, denying service connection for a right knee injury with recurrent dislocation of the patella disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  The additional evidence presented since the rating decision in June 1970 by the RO, denying service connection for a right knee injury disorder, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman
 v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a November 2002 letter.  The November 2002 informed him of the previous denial in June 1970 and the definitions of what is considered "new" and "material" evidence, though this letter did not state the reason given for the denial in June 1970.  While the letter in this case was not as comprehensive as desired, it is clear that the appellant has been apprised of the information necessary to reopen his previously-denied claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In statements dated December 2002, June 2004, and April 2006 and in hearing testimony, the Veteran specifically referred to evidence of "aggravation" and of "exacerbation," thereby indicating that he understood that his original claim had been denied on the basis of a lack of evidence that the pre-existing right knee disorder had been permanently aggravated by service.  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 556 U.S. 396 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.  As such, the Board may proceed.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Veteran's service treatment records (STRs) were previously associated with his claims file, and pertinent post service VA treatment records have been secured.  The Veteran did not request that VA obtain private treatment reports for his right knee disorder.  The Veteran denied being in receipt of Social Security disability benefits.

The RO arranged for a VA examination in March 2006.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudication purposes.  The Board acknowledges that the Veteran reported during his testimony before the undersigned that the March 2006 VA examiner was "prejudiced" against him after the VA examiner noted in his report the issue in the claims file of altered personnel documents and an altered DD 214 having been submitted to VA by the Veteran.   

The Board finds that the VA examiner was competent to render a medical opinion regarding the Veteran's symptomatology, and there has been no evidence presented to show otherwise.  The Board is entitled to assume the competency of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Furthermore, the "appellant bears the burden of persuasion to show that such reliance was in error." Hilkert, 12 Vet. App. at 151, aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not pointed to any evidence in the record that would cast doubt on the examiners' competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The report in and of itself does not demonstrate bias.  Under the presumption of regularity, in the absence of clear evidence to the contrary, it is presumed that public officers have properly discharged their duties.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011). 

There is no indication of any evidence pertinent to the Veteran's claim which has not already been obtained and associated with the claims file.  The Board accordingly concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Criteria, Factual Background, Analysis

A June 1970 rating decision denied the Veteran's claim of service connection for a right knee injury with recurrent dislocation right patella, essentially, because his STRs and the September 1969 VA examination failed to show that the pre-existing right knee injury disorder had been permanently aggravated by his service.  

The June 1970 RO had considered the service treatment records, which contained a private physician's January 1967 assessment of the right knee that listed the pre-service injuries the Veteran had already experienced.  In addition, the service treatment records contained a January 1967 x-ray study, that listed the early diagnosis of arthritis, a January 1967 orthopedic consultation in which the Veteran reported to the service clinician his previous sports injuries to the right knee and that he had experienced another right knee injury ("crush") in a motor vehicle accident in November 1963 with experienced intermittent pain, swelling, and stiffness "since that time."  As well, the service treatment reports contained multiple requests for treatment of pain and swelling of the right knee while the Veteran was in service, and a separation examination conducted in April 1969 with the examining service clinician's comments as to aggravation.  The RO had also considered the September 1969 VA orthopedic examination report, in which the VA examiner took note of the Veteran's reports of pre-service injuries to the right knee and his reports of his experiencing pain, swelling, and a brief hospitalization in service.  The 1969 VA examiner reached a diagnosis of: "pain and difficulty with the right knee (history only)" in addition to noting that at the examination, he found a normal right knee.   

The June 1970 rating decision, in which the appellant's right knee disorder service connection claim was finally disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.  Although the 1970 decision is final, the claim of service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108. 

In October 2002 the Veteran filed the current claim of service connection for a right knee injury disorder.  In a rating decision dated in March 2004 the RO denied the issue of service connection for a right knee injury with recurrent dislocation right patella on the grounds of no new and material evidence. 

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that -if found credible- would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim). 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

The benefit-of-the-doubt doctrine is not applicable to issues involving new and material evidence to reopen a previously-denied claim.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Evidence received since the June 1970 rating decision includes the following: 

* Private treatment reports dated between January 1995 to November 2001 from a private cardiologist wherein the Veteran reported using a treadmill with occasional pain in the right knee (January 1995), walking long distances (October 1997), denying all muscle, bone, or joint pain (November 1998), walking regularly (February 1999), and experiencing "scattered arthritic symptoms" in November 2001.  As these private treatment records were not before the decisionmakers in June 1970, they are new; however, as they contain no assessment by any clinician as to the condition of the Veteran's right knee itself, they are not material.  Further, to the extent these treatment reports contain statements by the Veteran denying any right knee symptoms, this is evidence against the claim; therefore this evidence is not material.    

* VA treatment records scattered from November 2002 through 2007 which contain the Veteran's requests for treatment for a variety of disorders and his reports of experiencing pain in the right knee for "37" years.  While such treatment records show occasional complaints of right knee pain, they are silent for any opinions regarding the Veteran's right knee injury disorder and his service.  Therefore, while these records are new, they are not material and are cumulative and redundant, in that that the Veteran experienced pain in his right knee was already established in the service treatment records and the 1969 VA orthopedic examination, previously considered.   

* VA Agent Orange Examination in March 2003 in which the Veteran reported to the VA examiner that he had experienced swelling with occasional pain since 1968.  VA examiner noted "he seems to be managing this problem adequately."  The VA examiner then assessed chondromalacia patellae of the right knee, though the VA examiner was silent as to any relationship between the assessed chondromalacia and active service.  While this VA examination report is new, it is not material and is redundant, because that the Veteran had various disorders pertaining to the right knee, in particular his patella, was well established in the service treatment reports and the 1969 VA examination report.  Finally, in his December 2007 statement, the Veteran reported that this VA Agent Orange examiner also opined that Agent Orange could result in degenerative joint disease.  While the Veteran's report of this statement by a VA examiner is presumed credible for purposes of this review, the Board notes that this same examiner's report is of record and he did not include any assessment of degenerative joint disease in the Veteran's right knee.  Therefore, this statement is not relevant to this claim and so, not material.  

* VA orthopedic examination afforded the Veteran in March 2006 for which the VA examiner reviewed the claims file extensively.  The VA examiner interviewed the Veteran, who reported his pre-service right knee injuries, his experiencing pain and swelling in service and post-service, his self-treatment and the impact on his activities.  Following an examination, the VA examiner opined that it was less likely than not that active service aggravated the Veteran's pre-existing right knee disorders beyond normal progression.  Though this report is new, it is not material because it opposes the Veteran's claim of service connection.  The 2006 VA examination report confirmed that the Veteran had a preexisting right knee disorder at the time of his entry into service.  As well, the opinion given by the 2006 VA examiner, that the pre-existing right knee injury disorder was not aggravated by service, also opposes the claim; therefore, it is not material.  See 
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).

* Lay statements by fellow soldiers (April 2008 and March 2003) and by post-service co-workers (April 2006) which reported the Veteran experienced pain and swelling in service and that he experienced pain and swelling during post-service employment.  That the Veteran experienced pain and swelling in service was contained in the service treatment reports that were reviewed and considered by the agency decision-makers in June 1970; therefore, this evidence is not even new.  That the Veteran experienced pain and swelling post service was considered by the VA examiner in the September 1969 VA orthopedic examination report ("by history"); therefore this evidence is also not new, but is cumulative.  Finally, this evidence does not relate to the basis of the prior denial, on the merits, of the claim for service connection; that is, whether a pre-service right knee injury disorder was aggravated during service.  It accordingly does not raise a reasonable possibility of substantiating the claim of service connection, and so does not constitute new and material evidence.

* December 2002 private physician letter by Dr. R, who remembered he had examined the Veteran's right knee in 1970, that it was "bad" and that there was "lots of scarring in the joint."  While this private physician's statement is new, in that it was not before agency decision-makers in June 1970, it is not material, but cumulative.  That Dr. R has remembered the Veteran's right knee was "bad" merely restates what the September 1969 VA orthopedic examiner listed as the Veteran's diagnosis, namely, "pain and difficulty with the right knee (history only)."  Further, Dr. R did not give an opinion regarding whether the pre-existing right knee injury disorder had been aggravated by the active service.  As this evidence does not relate to the basis of the prior denial, on the merits, of the claim for service connection; that is, whether a pre-service right knee injury disorder was aggravated during service, it does not raise a reasonable possibility of substantiating the claim of service connection, and so does not constitute new and material evidence. 

* Lay statements by the Veteran, to include his testimony before the undersigned, and his brother's testimony regarding the rigors of military training, service, and the Veteran's activities prior to service and following service.  See December 2002, November 2003, June 2004, April 2006, and December 2007, October 2011 Transcript.  Various statements of the Veteran reported that he did not experience the symptoms of pain and swelling until he was in service.  This evidence is inherently incredible (see King, 5 Vet. App. 19, 21) since it contradicts the Veteran's contemporaneously-made statements to the service clinician during the pre-induction January 1967 orthopedic consultation in which the Veteran both reported he experienced intermittent pain, swelling and stiffness in the right knee since a November 1963 motor vehicle accident, and in particular since he had gone hunting the previous fall.  It accordingly does not constitute new and material evidence.  See Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").   
    
* Statements and testimony by the Veteran and his brother as to the level of activity the Veteran engaged in post-service and as to his experiencing pain and swelling symptoms in the post-service years.  While these statements are presumed under the holding in Justus to be credible, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).  In YT v. Brown, 
9 Vet. App. 195(1996), the Court found that the appellant's opinion was not material to the issue of medical causation.  While the Veteran and his brother as lay witnesses could certainly provide an eyewitness account of the Veteran's visible symptoms, they are not licensed health care professionals and their testimony regarding whether the Veteran's pre-existing right knee injury disorder had been permanently aggravated by service is not competent evidence.  See also
 Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony which is cumulative of previous contentions which were considered by the decisionmaker at the time of the prior final disallowance of the claim is not new evidence). 

Where, as here, the claim turns on a medical matter, unsupported lay statements without more, even if new, can never serve as a predicate to reopen a previously-denied claim.  See Moray, 5 Vet. App. at 214.  See also Shade v. Shinseki, 
24 Vet. App. 110 at 122, citing Moray, 5 Vet. App. at 214 (lay statements are not competent evidence as to medical matters).

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

However, at issue in this case is not whether the Veteran experienced symptoms of a right knee injury disorder or whether the right knee injury disorder was assessed with a chronic disability, but the medical issue of the aggravation of a pre-existing disorder by active service.  Therefore, the Veteran's lay statements, and those of his brother, reporting that his right knee injury disorder had been aggravated by service do not constitute new and material evidence.    

Accordingly, in the absence of any new and material evidence, the claim of service connection for a right knee injury, recurrent dislocation patella, is not reopened.  The benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 




ORDER

As new and material evidence has not been presented, the claim of service connection for right knee injury with recurrent dislocation right patella is not reopened, and the appeal is denied. 




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


